Case 3:20-cv-01119-TJC-JBT Document 3 Filed 10/21/20 Page 1 of 2 PageID 29




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.                                      CASE NO: 3:20-cv-1119-J-32JBT

 REAL PROPERTY, INCLUDING ALL
 IMPROVEMENTS THEREON AND
 APPURTENANCES THERETO,
 LOCATED AT 2637 145th ROAD,
 SUWANNEE, FL 32060

       Defendant.
                                    /

       UNITED STATES’ MOTION TO AMEND CASE CAPTION

       The United States moves as follows to amend the caption of this case:

       The United States filed its Verified Complaint for Forfeiture In Rem on

 September 30, 2020 against the Defendant Property. The Verified Complaint

 described the Defendant Property, as located in Suwannee County, Florida, in

 the Middle District of Florida and further described as:

              a)     The N½ of NE¼ of SE¼ of Section 18, Township 1
                     South, Range 13 East, Suwannee County, Florida;

                     AND

                b)   The SW¼ of NE¼ and the North 330 feet of the NW¼ of
                     SE¼ of Section 18, Township 1 South, Range 13 East,
                     Suwannee County, Florida.

              Parcel Identification Number: 0467500-3000.
Case 3:20-cv-01119-TJC-JBT Document 3 Filed 10/21/20 Page 2 of 2 PageID 30




       The caption of the Verified Complaint states the address of that parcel

 as 2637 145th Road, Suwanee, FL 32060 but should be corrected to 2637 145th

 Road, Live Oak, Suwanee County, Florida 32060. Notice of this forfeiture

 action has been posted on the Defendant Property. The United States has not

 yet sent direct notice to individuals who may have a 3rd party interest.

       Although the legal description of the Defendant Property is correct in

 the body of the Verified Complaint, the United States respectfully requests the

 caption be amended in the Verified Complaint and throughout the court

 docket to avoid any confusion with description of the Defendant Property.

                                         Respectfully Submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney

                                   By:   s/ Bonnie A. Glober
                                         BONNIE A. GLOBER
                                         Assistant United States Attorney
                                         Florida Bar No 0748307
                                         300 N. Hogan Street, Suite 700
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 301-6300
                                         Email:bonnie.glober@usdoj.gov




                                         2
